Exhibit AMENDMENT TO THE SHARE PURCHASE AND SUBSCRIPTION AGREEMENT This AMENDMENT TO THE SHARE PURCHASE AND SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into on December 22, 2007 by and among the following Parties: A.Ixworth Enterprises Limited, a British Virgin Islands company (the “Purchaser”); B.Beijing Ninetowns Network and Software Co., Ltd., a wholly foreign-owned enterprise established under the laws of the PRC (the “WFOE”); C.Mr. Fan Hui Yang (“Mr. Fan”); D.Zhi Sheng Limited, a British Virgin Islands company (“Zhi Sheng”); E.Ample Spring Holdings Limited, a British Virgin Islands company (the “Company”); F.Beijing Baichuan Tongda Science and Technology Development Co., Ltd. (北京百川同达科技发展有限责任公司),a limited liability company formed under the laws of the PRC (“Baichuan”); and G.Mr. Zhou Peiji and Mr. Zhou Lijun (each a “Baichuan Principal” and collectively, the “Baichuan Principals”). RECITALS WHEREAS, the Parties entered into that certain Share Purchase and Subscription Agreement dated April 9, 2007 (the “Share Purchase and Subscription Agreement”); and WHEREAS, the Parties now desire to amend the Share Purchase and Subscription Agreement. AGREEMENT NOW THEREFORE, in consideration of the promises and the mutual covenants herein contained, the Parties hereto hereby agree as follows: ARTICLE 1 AMENDMENT. 1.1Amendment.Article 2.24 of the Share Purchase and Subscription Agreement shall be amended and restated in its entirety as follows: “2.2.4An amount equal to RMB102,500,000 (the “Deferred Investment”) shall be paid to the Company by the Purchaser at its sole discretion in accordance with the capital requirements of the Company, but, in any case by no later than April 9, 2008.” ARTICLE 2 MISCELLANEOUS. 2.1Governing Law.This Agreement and the Share Purchase and Subscription Agreement shall be governed in all respects by the laws of Hong
